Case 8:20-mc-00127-JLS-JDE Document 13-1 Filed 12/29/20 Page 1 of 8 Page ID #:1272



 Matthew S. Warren (Bar No. 230565)
 Jennifer A. Kash (Bar No. 203679)
 Maissa Chouraki (Bar No. 307711)
 WARREN LEX LLP
 2261 Market Street, No. 606
 San Francisco, California, 94114
 +1 (415) 895-2940
 +1 (415) 895-2964 facsimile
 20-127@cases.warrenlex.com

 Attorneys for HMD Global Oy


                        UNITED STATES DISTRICT COURT
                 FOR THE CENTRAL DISTRICT OF CALIFORNIA
                           SOUTHERN DIVISION
 ___________________________________
                                     ) Case No. 8:20-mc-127 JLS (JDEx)
 HMD GLOBAL OY,                      )
                                     ) MEMORANDUM IN SUPPORT
    Movant,                          ) OF OPPOSED EX PARTE
                                     ) APPLICATION BY HMD GLOBAL
 v.                                  ) OY FOR CLARIFICATION OF THIS
                                     ) COURT’S SEALING PROCEDURES
 ACACIA RESEARCH CORPORATION, )
                                     ) Judge: John D. Early
    Respondent.                      ) Date: [TBD]
                                     ) Time: [TBD]
                                     ) Place: [TBD]
                                     ) Discovery Cutoff: March 18, 2021
                                     ) Pretrial Conference: June 29, 2021
                                     ) Discovery Cutoff: March 18, 2021
 ___________________________________ ) Trial Date: August 2, 2021




                                      MEMORANDUM OF LAW IN SUPPORT OF EX PARTE APPLICATION
Case 8:20-mc-00127-JLS-JDE Document 13-1 Filed 12/29/20 Page 2 of 8 Page ID #:1273



                                      INTRODUCTION
       In the brief history of this ancillary action, HMD Global filed papers under this
 Court’s procedures for protecting confidentiality. HMD Global followed this Court’s rules,
 and bent over backwards to protect the confidentiality of respondent Acacia Research
 Corporation and its wholly owned subsidiary Cellular Communications Equipment LLC,
 making sure to file publicly only documents that ARC or CCE had already blessed for
 public filing. Late this afternoon, however, counsel for both ARC and CCE asserted for
 the first time that, simply by following this Court’s sealing procedures, HMD Global
 violated an order from the Eastern District of Texas requiring it to file confidential
 documents before this Court “UNDER SEAL pursuant to that Court’s procedures.”
       HMD Global is confident that it did exactly that. This Court’s rules gave it no other
 option, and this Court’s ECF system gave it no other choice. But ARC and CCE’s
 accusation is a serious one, and they threatened this afternoon to take that accusation to the
 Eastern District of Texas tomorrow, although there is no urgency to their request, since
 HMD Global’s documents have been on file for more than a week, and HMD Global made
 sure to file publicly only documents that ARC or CCE had already blessed for public
 filing. Unfortunately, ARC and CCE’s threat forces HMD Global to file this ex parte
 application, so that this Court could interpret its own procedures and confirm that HMD
 Global acted properly under them, and had no choice but to proceed as it did.
                                       BACKGROUND
 A.    The Underlying Action and CCE’s Motion to Enforce the Protective Order
       On March 17, 2020, Cellular Communications Equipment LLC (“CCE”) sued HMD
 Global for infringement of a single patent, U.S. Patent No. 7,218,923 (“the ’923 patent”).
 Cellular Communications Equipment LLC v. HMD Global Oy, Case No. 20-78, Docket
 No. 1 (E.D. Tex. March 17, 2020). On August 10, 2020, CCE effected service on HMD
 Global through the Hague Convention. Id., Docket No. 30 (E.D. Tex. Aug. 10, 2020);
 see Docket No. 3-1 § C. On September 21, 2020, HMD Global moved to dismiss the
 underlying action on grounds including a lack of standing. See Docket No. 3-1 § D. On
                                           –1–                              Case No. 8:20-mc-127
                                           MEMORANDUM OF LAW IN SUPPORT OF EX PARTE APPLICATION
Case 8:20-mc-00127-JLS-JDE Document 13-1 Filed 12/29/20 Page 3 of 8 Page ID #:1274



 September 25, HMD Global served respondent Acacia Research Corporation (“ARC”)
 with a subpoena for documents regarding the issues raised by HMD Global’s motion to
 dismiss. Docket No. 3-7; see Docket No. 3-1 § F.
       On November 16, HMD Global served its portion of a draft joint stipulation, along
 with “all declarations and exhibits to be offered in support of the moving party’s position,”
 as required by Local Rule 37-2.2. Docket No. 3-14; see Docket No. 3-1 § G. ARC
 refused to participate in the Local Rule 37-1 process, see id., and CCE filed a “Motion to
 Enforce” the Eastern District protective order before that Court, seeking an order barring
 HMD Global from proceeding in this Court. See id.
       On December 16, 2020, Eastern District denied CCE’s motion, ruling that HMD
 Global may file papers here “as is necessary to comply with that Court’s Local Rules to
 facilitate that Court’s resolution of this discovery dispute,” and that “such papers shall be
 filed UNDER SEAL pursuant to that Court’s procedures.” Docket No. 1-24 (emphasis in
 original); see Docket No. 3-1 § G.
 B.    HMD Global Files its Motion as Required by This Court’s Sealing Procedures
       On December 21, 2020, HMD Global opened this ancillary action. Docket Nos.
 1-7. Although it filed some papers that contained confidential information of ARC or
 CCE, HMD Global filed publicly only versions of these documents that CCE had already
 cleared for public filing in the Eastern District of Texas. See Docket No. 2 at 1:12 to 2:22.
 As a result, every document HMD filed publicly either clearly contained zero confidential
 information of ARC or CCE—such as this one—or had already been blessed for
 publication by CCE itself. See id. HMD Global filed only one document regarding which
 ARC and CCE had not already made a sealing decision: its brief, Docket No. 3-1.
 Regarding this brief, HMD Global explained in its application for leave to file under seal:
       HMD Global is faced with potentially conflicting obligations: this Court’s Local
       Rule 79-5.2.2(a)(iii) requires HMD Global to file with this declaration “[a] redacted
       version of any document(s) of which only a portion is proposed to be filed under
       seal,” and the Eastern District’s order that HMD Global file documents subject to its
       protective order “UNDER SEAL pursuant to that Court’s procedures.” Ex. A
       (emphasis in original). To avoid any allegation that HMD Global violated the
       Eastern District of Texas order, while honoring as much as possible this Court’s
                                           –2–                             Case No. 8:20-mc-127
                                           MEMORANDUM OF LAW IN SUPPORT OF EX PARTE APPLICATION
Case 8:20-mc-00127-JLS-JDE Document 13-1 Filed 12/29/20 Page 4 of 8 Page ID #:1275



       Local Rule 79-5.2.2(a)(iii), HMD Global does not at this time file a public redacted
       version of this document, but will do so promptly after ARC files its sealing
       declaration under Local Rule 79-5.2.2(b)(i), which must include “a copy of the
       relevant material with proposed redactions highlighted.” Id. Once ARC does so,
       HMD Global will file a public version of the Memorandum of Law under this
       Court’s Local Rule 79-5.2.2(a)(iii), using ARC’s proposed redactions under Local
       Rule 79-5.2.2(b)(i).

 Docket No. 2 at 2:10-22 (emphasis in original). HMD Global served all these materials on
 ARC that same day. Docket No. 7. ARC has never complained that HMD Global
 incorrectly filed any confidential information publicly, nor could it do so.
 C.    After ARC Declines to File a Sealing Declaration Under Loc. R. 79-5.2.2(b)(i),
       HMD Global Inquires Regarding Its Intentions, and ARC Responds With
       Accusations that HMD Global Violated the Eastern District’s Order
       ARC’s sealing declaration under Loc. R. 79-5.2.2(b)(i) fell due yesterday, Monday,
 December 28. Fed. R. Civ. P. 6(a)(6); 6(a)(1)(C). When ARC did not file a sealing
 declaration, thus preventing HMD Global from filing a redacted version of its brief, HMD
 Global this morning wrote ARC’s counsel to inquire, stating that:
       Seeking to balance our obligations under Loc. R. 79-5.2.2(a)(iii) and the Eastern
       District’s order, in our December 21 application for leave to file under seal, we
       stated that “HMD Global does not at this time file a public redacted version of this
       document, but will do so promptly after ARC files its sealing declaration under
       Local Rule 79-5.2.2(b)(i).” Docket No. 2. Now that ARC has declined to follow
       Rule 79-5.2.2(b)(i), the Court will expect us to update it on the status of our
       promise, and to do so promptly.
 Declaration of Matthew S. Warren (“Warren Decl.”), Ex. A. At 5:37 p.m. PST this
 afternoon, ARC responded with accusations that HMD Global had violated the Eastern
 District’s Order by filing under this Court’s Local Rule 79-5.2.2(b) rather than Local Rule
 79-5.2.2(c). Warren Decl., Ex. B. ARC threatened to take its accusations to the Eastern
 District if HMD Global did not “confirm before noon Central time tomorrow that” it
 would “cure its filings to comply with Cal. Local Rule 79-5.2.2(c).” Id.
 D.    HMD Global Provides Notice of this Ex Parte Application
       At 9:17 p.m. PST this evening, HMD Global called counsel for ARC who wrote the
 letter, left a voicemail asking for a call back, and followed up with an email seeking the
                                           –3–                              Case No. 8:20-mc-127
                                           MEMORANDUM OF LAW IN SUPPORT OF EX PARTE APPLICATION
Case 8:20-mc-00127-JLS-JDE Document 13-1 Filed 12/29/20 Page 5 of 8 Page ID #:1276



 same. Warren Decl. ¶ 4, Ex. C. At 10:19 p.m. PST, HMD Global again called counsel for
 ARC, again left a voicemail, and again followed up with an email. Id. ¶ 5, Ex. D. At
 10:54 p.m. PST, HMD Global notified ARC’s counsel of this ex parte application by
 electronic mail. Id. Ex. E. HMD Global has not heard back from ARC as of this filing
 but, given ARC’s letter, assumes it will oppose. The name and contact information for
 ARC’s counsel appears in Exhibit B. Since counsel for ARC has not yet appeared in this
 action, immediately after filing this ex parte application and related papers, HMD Global
 will serve those papers on opposing counsel and file a proof of service.
                                        ARGUMENT
 I.    This Court’s Procedures Do Not Allow HMD Global to File Its Papers Under
       Local Rule 79-5.2.2(c), and This Court’s ECF System Does Not Include Such an
       Option; HMD Global Could Proceed Only Under Local Rule 79-5.2.2(b)
       ARC’s letter of this afternoon raises two issues, only one of which involves HMD
 Global. ARC first claims that the Eastern District’s order requiring that “such papers shall
 be filed UNDER SEAL pursuant to that Court’s procedures,” Docket No. 1-24 (emphasis
 in original), obviates the need for ARC to file sealing declarations under Local Rule
 79-5.2.2(b)(i). HMD Global takes no position on this issue, and leaves it to ARC to
 resolve with the Court.
       ARC’s second claim in its letter, however, does implicate HMD Global: ARC
 claims that HMD Global should have filed its papers under Local Rule 79-5.2.2(c) and not
 Local Rule 79-5.2.2(b). See Warren Decl., Ex. B. ARC argues that Local Rule 79-5.2.2(c)
 allows a coordinate court (such as the Eastern District of Texas) to order sealing of
 documents in this Court, and further allows filers to avoid this Court’s procedures in its
 Local Rules by relying on orders from those coordinate courts. See Warren Decl., Ex. B.
 Here, ARC is incorrect. Local Rule 79-5.2.2(c) applies only to documents which this
 Court has approved for filing following their initial submission as part of an Application
 for Leave to File Under Seal under either Local Rule 79-5.2.2(a) or 79-5.2.2(b). The text
 of the Rule confirms this understanding, referring to a preexisting “PROPOSED sealed
 document submitted with the Application,” which would not exist under CCE’s
                                           –4–                              Case No. 8:20-mc-127
                                          MEMORANDUM OF LAW IN SUPPORT OF EX PARTE APPLICATION
Case 8:20-mc-00127-JLS-JDE Document 13-1 Filed 12/29/20 Page 6 of 8 Page ID #:1277



 interpretation. Loc. R. 79-5.2.2(c). And Local Rule 79-5.2.2 itself confirms that “[i]n a
 non-sealed civil case, no document may be filed under seal without prior approval by the
 Court.” Id. In short, this Court’s rules required HMD Global to file under Local Rule
 79-5.2.2(b), and indeed noted that improper use of Local Rule 79-5.2.2(c) may subject the
 filed documents “to public disclosure, and may subject the filer to sanctions.” Id. This
 structure also makes sense: under ARC’s interpretation parties could apply their own
 understanding of coordinate court orders, with no ability for this Court to regulate them.
 Under this Court’s Local Rules, HMD Global had no choice but to proceed as it did.
       HMD had no choice for another reason as well: this Court’s ECF system, built to
 follow this Court’s Local Rules, does not allow filing under Local Rule 79-5.2.2(c) unless
 there is an existing Order of this Court on the docket, to which the filing party can link the
 ECF filing. This Court explains this process clearly in its Guide to Filing Electronically
 Under-Seal Documents in Civil Cases, available at http://www.cacd.uscourts.gov/sites/
 default/files/documents/Guide%20to%20Efiling%20sealed@20Docs.pdf. The Guide to
 Filing Electronically distinguishes between applications for leave to file under seal (id. at
 5-15, see Loc. R. 79-5.2.2(a), (b)) and sealed documents (id. at 15-21, see Loc. R.
 79-5.2.2(c). As the Guide explains, one can always file an application for leave to file
 under seal (id. at 5), but one can file a sealed document without an application only if there
 is a Order of this Court already on the docket to which the filer can link:




                                           –5–                                 Case No. 8:20-mc-127
                                           MEMORANDUM OF LAW IN SUPPORT OF EX PARTE APPLICATION
Case 8:20-mc-00127-JLS-JDE Document 13-1 Filed 12/29/20 Page 7 of 8 Page ID #:1278



 Guide to Filing Electronically at 19. HMD Global tested its ability to file sealed
 documents through ECF, and confirmed that it could not do so. When it attempted to do
 so, the Court’s ECF system reported that docketing could not continue, just as the Guide
 indicated it would. The Court’s ECF system thus enforces the Court’s Local Rules by
 preventing HMD Global (or any other filer) from filing sealed documents under Local
 Rule 79-5.2.2(c) without first filing an application under Local Rule 79-5.2.2(a) or (b) and
 obtaining an Order granting the application from this Court.
 II.    This Court Should Confirm that HMD Global Acted as Required
        ARC and CCE are intent on accusing HMD Global of violating the Eastern District
 of Texas order that “such papers shall be filed UNDER SEAL pursuant to that Court’s
 procedures.” Docket No. 1-24 (emphasis in original); see supra § C. But HMD Global
 acted precisely “pursuant to that Court’s procedures,” see supra § I, and respectfully
 requests that this Court so confirm, so that HMD Global can explain its compliance to the
 Eastern District of Texas.
 III.   This Court Should Provide Guidance Regarding Future Filings
        HMD Global respectfully requests guidance from this Court regarding the public,
 redacted version of its brief. See supra § B. In light of ARC and CCE’s repeated
 accusations regarding the protective order, HMD Global does not want to guess regarding
 ARC’s claims of confidentiality over portions of that document. HMD Global planned to
 wait for ARC’s sealing declaration under Local Rule 79-5.2.2(b)(i), which would include
 “a copy of the relevant material with proposed redactions highlighted,” and then file public
 version of the Memorandum of Law under this Court’s Local Rule 79-5.2.2(a)(iii), using
 ARC’s proposed redactions under Local Rule 79-5.2.2(b)(i), and thus ensuring that ARC
 could not accuse HMD Global of incorrectly redacting the document. Now that ARC has
 declined to provide proposed redactions under Local Rule 79-5.2.2(b)(i), HMD Global
 respectfully requests guidance from the Court regarding how to proceed.
        Finally, HMD Global respectfully requests guidance from this Court regarding
 further filings in this matter. ARC’s opposition to HMD Global’s motion is due this
                                          –6–                             Case No. 8:20-mc-127
                                          MEMORANDUM OF LAW IN SUPPORT OF EX PARTE APPLICATION
Case 8:20-mc-00127-JLS-JDE Document 13-1 Filed 12/29/20 Page 8 of 8 Page ID #:1279



 coming Thursday, December 31, and HMD Global’s reply is due the following Thursday,
 January 7, 2021. See Docket Nos. 10, 12; Loc. R. 7-9, 7-10. HMD Global respectfully
 requests guidance regarding how ARC and HMD Global should file confidential
 documents within these filings.
                                        CONCLUSION
       For the foregoing reasons, HMD Global respectfully requests that this Court confirm
 that HMD Global properly followed this Court’s procedures for filing under seal when it
 filed an Application for Leave to File Under Seal under Local Rule 79-5.2.2(b). HMD
 Global further respectfully requests that this Court provide guidance regarding the
 procedures for future confidential filings in this matter.


 Date: December 29, 2020                          Respectfully submitted,

                                                  ______________________________
                                                  Matthew S. Warren (Bar No. 230565)
                                                  Jennifer A. Kash (Bar No. 203679)
                                                  Maissa Chouraki (Bar No. 307711)
                                                  WARREN LEX LLP
                                                  2261 Market Street, No. 606
                                                  San Francisco, California, 94114
                                                  +1 (415) 895-2940
                                                  +1 (415) 895-2964 facsimile
                                                  20-127@cases.warrenlex.com




                                            –7–                             Case No. 8:20-mc-127
                                           MEMORANDUM OF LAW IN SUPPORT OF EX PARTE APPLICATION
